SECOND DIVISION
                                MILLER, P. J.,
                           MERCIER and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      June 19, 2020



In the Court of Appeals of Georgia
 A20A0162. CAMPBELL et al. v. CIRRUS EDUCATION, INC., et
     al.
 A20A0163. CAMPBELL et al. v. CIRRUS EDUCATION, INC., et
     al.

      MILLER, Presiding Judge.

      This appeal involves a dispute between two teachers, Susan Campbell and

Ginger Snow, and their former charter school employer, Cirrus Education, Inc.1 and

its superintendent and chief executive officer, Ashanti Johnson. Campbell and Snow

appeal from the trial court’s order granting Cirrus Education’s and Johnson’s

(collectively “Cirrus”) motion to dismiss. The appellants argue that the trial court

erred by granting Cirrus’ motion to dismiss because (1) the trial court did not conduct



      1
       We note that Cirrus Education, Inc. states that its correct name is Cirrus
Education Group, Inc.
the proper inquiry and assumed facts outside of the complaint in ruling on the motion

to dismiss; and (2) Cirrus was not a public entity, and that even if it were a public

entity, their claims against Cirrus were not barred by the Taxpayer Protection Against

False Claims Act (“TPAFCA”). We conclude that Cirrus was a public employer and

that the appellants were public employees, and that thus the appellants’ claims were

barred under the TPAFCA. Accordingly, we affirm.

      At the outset, we note that on appeal, this Court conducts a de novo
      review of a trial court’s ruling on a motion to dismiss. In doing so, our
      role is to determine whether the allegations of the complaint, when
      construed in the light most favorable to the plaintiff, and with all doubts
      resolved in the plaintiff’s favor, disclose with certainty that the plaintiff
      would not be entitled to relief under any state of provable facts; however
      we need not adopt a party’s legal conclusions based on these facts.


(Citations and punctuation omitted.) Dove v. Ty Cobb Healthcare Systems, Inc., 316

Ga. App. 7, 9 (729 SE2d 58) (2012).

      So viewed, the record shows that from 2016 to 2017, Campbell and Snow were

teachers at the Cirrus Academy,2 a state charter school which has a state-wide


      2
         Cirrus Education Group, a nonprofit corporation, entered into a charter
agreement with the State Charter Schools Commission for the purpose of creating and
operating a state charter school, Cirrus Academy. See OCGA § 20-2-2065 (b) (4)
(stating that charter schools shall be “[o]rganized and operated as a nonprofit

                                           2
attendance zone and operates as a public school under a charter that was approved by

the State Charter School Commission (“the Commission”). According to the

allegations in the complaint, Campbell was hired to teach first grade students, while

Snow was hired to teach special education. According to the appellants, Johnson told

them that Cirrus had received $300,000 for special education services and materials.

When Campbell requested certain supplies from Johnson on behalf of Snow and

another teacher, however, Johnson told her that “it wasn’t in the budget.” Snow said

that she “observed” that a certain teacher at Cirrus did not have the requisite teaching

certificates and that when she voiced her concerns to Cirrus’ principal, the principal

told her to “mind her allegiance.”

      The appellants alleged that in October 2016, they noticed that the full-time

equivalent (FTE) count3 did not match the actual number of special education

students who were enrolled at Cirrus and that several individual education programs

(“IEP”)4 were either expired or were about to expire. Snow expressed her concerns


corporation under the laws of this state. . . .”
      3
        The full-time equivalent count represents a day’s worth of classes for one
special education student.
      4
        Individual education programs are plans that set out the academic and
curriculum goals and the support services needed for special needs students.

                                            3
about the FTE discrepancies to Johnson and other Cirrus administrators, and she and

Campbell were later sent threatening text messages. Campbell alleged that she also

received a text message from an unknown number threatening her that there would

be “consequences” if she attended any board meetings or told anyone else about the

alleged discrepancies in Cirrus’ records. The appellants told Johnson and Cirrus’

principal that the special education laws were being broken, and Johnson allegedly

told Campbell, “do not contact the State.”

        Plaintiff Campbell subsequently contacted the Georgia Department of

Education (“DOE”) and expressed her concerns that Cirrus was mishandling

government funds appropriated for the school and that special education students

were not receiving their requisite services, and she also told the DOE of other issues

involving Cirrus. According to Campbell, after speaking with the DOE, Johnson and

Cirrus’ principal “screamed” at Campbell for contacting the DOE. The appellants

alleged that they were subjected to repeated instances of harassment and verbal abuse

after contacting the DOE and were also denied retirement benefits. The appellants

were later terminated from their employment at Cirrus after the DOE disclosed the

results of its investigation into Cirrus and found that it had violated federal and state

laws.

                                           4
      The Appellants subsequently filed suit against Cirrus under seal5 pursuant to

the TPAFCA. Cirrus answered and simultaneously filed a motion to dismiss.

Following a hearing, the trial court granted Cirrus’ motion to dismiss. In granting the

motion, the trial court found that the appellants were restricted from bringing their

action under the TPAFCA because (1) Cirrus was a public employer and that the

appellants were public employees; (2) the appellants had an obligation to report

allegations of wrongdoing within the scope of their employment; and (3) the

appellants had access to the information or records which formed the basis of the

allegations. This appeal followed.

                                 Case No. A20A0162

      1. First, the appellants argue that the trial court erred in granting the motion to

dismiss because the trial court did not allow the parties to conduct discovery and the

trial court considered evidence outside of the complaint in ruling on the motion to

dismiss. This enumeration of error lacks merit.

      (a) As to the appellants’ contention regarding the trial court’s failure to allow

the parties to conduct discovery,

      5
         OCGA § 23-3-122 (b) (2) states in relevant part that “[t]he complaint shall be
filed in camera and under seal, shall remain under seal for at least 60 days, and shall
not be served on the defendant until the court so orders.”

                                           5
      [i]f a party files a motion to dismiss before or at the time of filing an
      answer and pursuant to the provisions of this Code section, discovery
      shall be stayed for 90 days after the filing of such motion or until the
      ruling of the court on such motion, whichever is sooner. The court shall
      decide the motion to dismiss within the 90 days provided in this
      paragraph.


OCGA § 9-11-12 (j) (1).

      Here, the record shows that after the appellants filed the initial complaint,

Cirrus filed an answer and simultaneously filed a motion to dismiss on September 14,

2018. The appellants filed an amended complaint on October 10, 2018, and Cirrus

filed an answer to the amended complaint and another motion to dismiss. More

importantly, Cirrus filed a motion to extend the stay of discovery until a ruling on the

motion to dismiss, to which the appellants did not object. Accordingly, we reject the

appellants’ argument that the trial court erred by granting the motion to dismiss when

discovery had not yet commenced. See Paul and Suzie Schutt Irrevocable Family

Trust v. NAC Holding, Inc., 283 Ga. App. 834, 837 (2) (642 SE2d 872) (2007)

(holding that the trial court did not abuse its discretion in ruling on the motion to

dismiss without affording the appellant the opportunity to conduct discovery where

the appellant stipulated to a stay of discovery).


                                           6
      (b) The appellants’ further argue that the trial court assumed facts outside of

the complaint when ruling on the motion to dismiss. Specifically, the appellants

contend that the trial court improperly ruled that the appellants had an obligation to

investigate within the scope of their employment because this fact was not asserted

in the complaint or the answer. This argument lacks merit.

      It is true that

      [a]lthough a trial court has the option to consider evidence attached to
      a motion to dismiss and brief in support thereof, when it does so it
      converts the motion to dismiss into a motion for summary judgment,
      governed by OCGA § 9-11-56. In accordance with this procedure, the
      trial court has the burden of informing a plaintiff that it will be
      considering exhibits attached to the defendant’s motion to dismiss and
      that the plaintiff would have no less than 30 days within which to submit
      his or her own evidence in response to the motion for summary
      judgment.


(Citations and punctuation omitted; footnotes omitted.) Islam v. Wells Fargo Bank,

N. A., 327 Ga. App. 197, 200-201 (1) (757 SE2d 663) (2014).

      Here, however, the appellants have not shown that the trial court considered

matters outside of the complaint and the answer when ruling on the motion to dismiss.

The trial court’s ruling that the appellants had an obligation to investigate within the


                                           7
scope of their employment was based on its finding that Cirrus was a public employer

as a matter of law, and therefore, as teachers for a public employer, the appellants had

a duty to investigate in accordance with Georgia regulations. Therefore, the

appellants’ argument that the trial court improperly considered matters in ruling on

the motion to dismiss is meritless.

      2. Next, the appellants argue that the trial court erred by ruling that their claims

were barred by the TPAFCA because Cirrus was not a public entity, and even if

Cirrus was a public entity, the TPAFCA did not bar their claims against Cirrus. We

disagree.

      Our analysis of the proper interpretation of the TPAFCA is guided by the

following principles:

      A statute draws its meaning, of course, from its text. Under our well-
      established rules of statutory construction, we presume that the General
      Assembly meant what it said and said what it meant. To that end, we
      must afford the statutory text its plain and ordinary meaning, we must
      view the statutory text in the context in which it appears, and we must
      read the statutory text in its most natural and reasonable way, as an
      ordinary speaker of the English language would. Though we may review
      the text of the provision in question and its context within the larger
      legal framework to discern the intent of the legislature in enacting it,



                                           8
       where the statutory text is clear and unambiguous, we attribute to the
       statute its plain meaning, and our search for statutory meaning ends.


(Citations and punctuation omitted.) Patton v. Vanterpool, 302 Ga. 253, 254 (806

SE2d 493) (2017).

       (a) As to the appellants’ argument that Cirrus was not a public entity, we note

that

       OCGA § 23-3-120 et seq., also known as the TPAFCA, authorizes the
       State of Georgia to recover monies that the State or a local government
       lost as a result of false or fraudulent claims for public funds. The Act
       prescribes a civil penalty of not less than $5,500 and not more than
       $11,000 for each false or fraudulent claim in addition to triple the
       amount of damages sustained by the State or local government.6 These
       monies are to be recouped in a civil action brought by the State, through
       the Attorney General or a designee. They can also be recovered in a suit
       brought by a private person on behalf of the government with
       government approval.


McKinney v. Fuciarelli, 298 Ga. 873, 874-875 (785 SE2d 861) (2016). OCGA § 23-

3-122 (i), however, does not permit an action to be brought by a person who is or was

a public employee or public official. For purposes of an action brought under the



       6
           OCGA § 23-3-121 (a).

                                          9
TPAFCA, the terms “public employee,” “public official,” and “public employment”

include state and local employees and officials. OCGA § 23-3-122 (i). The Act

defines “State” as “the State of Georgia and any state department, board, bureau,

division, commission, committee, public benefit corporation, public authority,

council, office, or other governmental entity performing a governmental or

proprietary function for this state.” OCGA § 23-3-120 (6). The Act also defines “local

government” as

      any Georgia county, municipal corporation, consolidated government,
      authority, board of education or other local public board, body, or
      commission, town, school district, board of cooperative educational
      services, local public benefit corporation, hospital authority, taxing
      authority, or other political subdivision of the state or of such local
      government, including the Metropolitan Atlanta Rapid Transit
      Authority.


OCGA § 23-3-120 (3). Therefore, the pertinent question here is whether Cirrus is a

public entity such that the appellants were public employees at Cirrus for purposes

of OCGA § 23-3-122 (i).

      “Charter schools and charter systems are governed by the Charter Schools Act

of 1998.” Day v. Floyd County Bd. of Educ., 333 Ga. App. 144, 147 (1) (775 SE2d

622) (2015). See also OCGA § 20-2-2060 et seq. “The Charter Schools Act was

                                         10
enacted by the General Assembly with the intent to increase student achievement

through academic and organizational innovation by encouraging local school systems

to utilize the flexibility of a performance based contract called a charter.” (Citation

and punctuation omitted.) Atlanta Independent School System v. Atlanta

Neighborhood Charter School, Inc., 293 Ga. 629, 630 (748 SE2d 884) (2013). The

Act authorizes the Commission to approve petitions for state charter schools that have

state-wide attendance zones, such as Cirrus. OCGA §§ 20-2-2082 (d), 20-2-2084 (b)

(1). The Act requires that a state charter school petitioner submit its petition to the

commission and to the local board of education where the charter school will be

located. OCGA § 20-2-2084 (c) (1).

      Additionally, state charter schools are public schools only. See OCGA § 20-2-

2081 (5) (“A state charter school shall be a public school.”). Thus, state charter

schools “serve as a complement to the educational opportunities provided by local

boards of education in the state’s system of public education[.]” OCGA § 20-2-2080

(a) (1). “Funding for state charter schools . . . [is] subject to appropriations by the

General Assembly and such schools [are] treated consistently with all other public

schools in this state[.]” OCGA § 20-2-2089 (e). Furthermore, the Act establishes that

state charter schools are regulated by the Commission, and vests the Commission

                                          11
with the authority to approve and deny state charter school petitions, and to terminate

state charter school contracts. OCGA § 20-2-2083 (a) (1) - (c) (2).



      We conclude that Cirrus, a state charter school, is a public entity such that the

appellants were public employees under OCGA § 23-3-122 (i). As stated above, the

General Assembly has specifically recognized that state charter schools are solely

public schools that serve as a complement to local boards of education, and that state

charter schools are treated in the same manner as other public schools in Georgia with

regard to funding. OCGA §§ 20-2-2080, 20-2-2083. The General Assembly also

authorized the Commission to establish and regulate state charter schools, and also

provides for their funding. OCGA §§ 20-2-2083, 20-2-2093 (e). Therefore, the trial

court did not err by ruling that Cirrus is a public entity.

      The appellants assert a number of arguments to support their position that

Cirrus is not a public entity, but none of their arguments have merit. First, the

appellants argue extensively that the trial court erred in determining that Cirrus is a

public entity because Cirrus is not entitled to sovereign immunity. The trial court,

however, did not rule that the appellants’ action under the TPAFCA was barred by



                                           12
sovereign immunity. Accordingly, the appellants’ sovereign immunity claim in this

case is misplaced.7

      Second, the appellants argue that the trial court erred in ruling that Cirrus is a

public entity by failing to analyze whether Cirrus was a public entity under the federal

courts’ “pervasive entwinement test.” The TPAFCA, however, already defines the

terms “public employee,” “public official,” “public employment,” and “local

government.” See OCGA §§ 23-3-120 (3), 23-3-122 (i). Moreover, the appellants do

not identify any portion of the statute that evinces an intent by the General Assembly

for courts to be guided by federal law in determining whether an organization is a

public entity, especially when the statute already provides several related definitions.

See McKinney, supra, 298 Ga. at 877 (rejecting the plaintiff’s argument that the

General Assembly intended for courts to look to federal law for guidance in

determining whether a taxpayer could bring an action under the TPAFCA without the

Attorney General’s approval where there was no evidence that the legislature

intended for courts to follow the federal counterpart). Therefore, the appellants’



      7
        We note that the appellants asserted several tort claims against Cirrus in
another case on appeal, A20A0191, in which sovereign immunity is at issue. We will
therefore address these arguments separately in that case.

                                          13
argument that the trial court erred by failing to analyze whether Cirrus is a public

employer under the federal pervasive entwinement test fails.

      Next, the appellants argue that, although Cirrus is a public school under the

Act, its status as a public school does not render it a public employer under OCGA

§ 20-2-2065 (b) (4). This claim, however, is meritless.

      OCGA § 20-2-2065 provides the criteria which a local or state board should

use in determining whether to approve or renew a charter petition. The particular

criterion upon which the appellants base their argument is found in OCGA § 20-2-

2065 (b) (4), which states that a charter school or a charter system8 shall be

“[o]rganized and operated as a nonprofit corporation under the laws of this state;

provided, however, that this paragraph shall not apply to any charter petitioner that

is a local school, local school system, or state or local public entity[.]” Thus, based

on OCGA § 20-2-2065 (b) (4), the appellants contend that charter schools like Cirrus

are distinguishable from traditional public schools and state or local entities.

      This particular criterion, however, does not support the appellants’ argument.

As previously stated, state charter schools are required to be public schools. OCGA


      8
        A charter system is “a local school system that is operating under the terms
of a charter[.]” OCGA § 20-2-2062 (3.1).

                                          14
§ 20-2-2081 (5). The Act, however, allows for existing local schools and school

districts to convert to charter schools or charter systems. OCGA § 20-2-2063.2. Thus,

OCGA § 20-2-2065 (b) (4) merely stands for the proposition that existing local public

schools and school districts do not have to organize and operate as nonprofit

organizations. Accordingly, the appellants’ claim that OCGA § 20-2-2065 (b) (4)

renders Cirrus a private entity fails.

      Lastly, we also reject the appellants’ claim that OCGA § 20-2-2065 (a) reflects

that a non-profit corporation’s state charter school must be treated in a different

manner from other public schools. OCGA § 20-2-2065 (a) provides a broad waiver

that charter schools or charter systems

      shall not be subject to the provisions of this title or any state or local
      rule, regulation, policy, or procedure relating to schools within an
      applicable school system regardless of whether such rule, regulation,
      policy, or procedure is established by the local board, the state board, or
      the Department of Education; provided, however, that the state board
      may establish rules, regulations, policies, or procedures consistent with
      this article relating to charter schools . . . In exchange for such a waiver,
      the charter school agrees to meet or exceed the performance based goals
      included in the charter and approved by the local board or, for the
      charter system, the system agrees to meet or exceed the system-wide
      performance based goals included in the charter and approved by the
      state board, including but not limited to raising student achievement.

                                           15
The appellants fail to show, however, that this broad waiver has any bearing upon

Cirrus’ status as a public school for purposes of the TPAFCA. Furthermore, as Cirrus

correctly notes, such a waiver is available to all public schools in this state. See

OCGA § 20-2-80 (a) (“A local school system may request increased flexibility from

certain state laws, rules, and regulations in exchange for increased accountability and

defined consequences through a contract with the State Board of Education. Such

contract shall establish a framework of accountability, flexibility, and consequences

in accordance with this article.”). Therefore, for all of the reasons stated above, the

trial court did not err by ruling that Cirrus is a public entity and that the appellants

were therefore public employees under OCGA § 23-3-122 (i).

      (b) As to the appellants’ argument that their claims are not barred by the

TPAFCA even if Cirrus is a public entity, this argument also fails.

      The TPAFCA does not permit an action to be brought by a person who is or

was a public employee or public official if the allegations are substantially based

upon “(1) [a]llegations or wrongdoing or misconduct which such person had a duty

or obligation to report or investigate within the scope of his or her public employment

or office; or (2) [i]nformation or records to which such person had access as a result

of his or her public employment or office.” OCGA § 23-3-122 (i) (1) - (2).

                                          16
      Here, in their amended complaint, the appellants alleged that they were both

employed as teachers at Cirrus. The appellants alleged that during their employment,

they noticed that the FTE count did not match the actual number of special education

students who were enrolled at Cirrus, and that several IEP programs were either

expired or were about to expire. Campbell also noticed that special education students

were not receiving their required services.

      We conclude that the appellants’ claims are barred under the TPAFCA. As

acknowledged in their complaint, while employed at Cirrus, the appellants had access

to information which led them to believe that Cirrus was violating state and federal

laws with respect to the FTE count and the IEP programs and that special education

students were not receiving necessary services. Consequently, the appellants’

allegations were based upon information or records that they had access to as a result

of their employment, and therefore the trial court did not err in determining that their

claims were barred under OCGA § 23-3-122 (i) (2).

                                 Case No. A20A0163

      3. In a duplicate case before this Court, the appellants argue that the trial court

did not conduct the proper inquiry and assumed facts outside of the complaint in

ruling on Cirrus’ motion to dismiss. The appellants also argue that the trial court erred

                                           17
by granting the motion to dismiss because Cirrus is not a public entity, and even if it

is a public entity, their clams were not barred by the TPAFCA. For the reasons stated

above in Divisions 1 and 2, we affirm the trial court’s order granting Cirrus’ motion

to dismiss.

      Judgment affirmed. Mercier and Brown, JJ., concur.




                                          18